            Case 1:21-cv-06456-JPC Document 1 Filed 07/29/21 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


  GAYLE WEIR,
                                                      Civil Action No.
                       Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS

   AERPIO PHARMACEUTICALS, INC.,
   JOSEPH GARDNER, STEVEN                             JURY TRIAL DEMANDED
   PRELACK, ANUPAM DALAL, CALEY
   CASTELEIN, CHERYL COHEN, and
   PRAVIN DUGEL,

                       Defendants.



       Plaintiff Gayle Weir (“Plaintiff”) by and through her undersigned attorneys, brings this

action on behalf of herself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by Aerpio

Pharmaceuticals, Inc. (“Aerpio” or the “Company”) and other related parties and non-parties

with the United States Securities and Exchange Commission (“SEC”); (b) review and analysis of

press releases and other publications disseminated by certain of the Defendants (defined below)

and other related non-parties; (c) review of news articles, shareholder communications, and

postings on the Company’s website concerning the Company’s public statements; and (d) review

of other publicly available information concerning Aerpio and the Defendants.

                                    SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against Aerpio and the Company’s Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a) and
            Case 1:21-cv-06456-JPC Document 1 Filed 07/29/21 Page 2 of 14




20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9,

17 C.F.R. 240.14a-9, in connection with the proposed merger of Aerpio with Aadi Bioscience’s

Inc. (“Aadi”) (the “Proposed Transaction”).

       2.       On May 16, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with Aadi. Pursuant to the terms of the Merger Agreement the

Company’s shareholders will own approximately 14.7% of outstanding shares following the

closing of the merger and the concurrent closing of the PIPE financing.

       3.       On July 8, 2021, in order to convince the Company’s shareholders to vote in favor

of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Aerpio and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Aerpio

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                 JURISDICTION AND VENUE

       5.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.




                                                  2
             Case 1:21-cv-06456-JPC Document 1 Filed 07/29/21 Page 3 of 14




        6.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, the owner of Aerpio shares.

        9.       Defendant Aerpio is incorporated under the laws of Delaware and has its principal

executive offices located at 9987 Carver Road, Cincinnati, Ohio 45242.               The Company’s

common stock trades on the NASDAQ under the symbol “ARPO.”

        10.      Defendant Joseph Gardner (“Gardner”) is and has been the President, Chief

Executive Officer (“CEO”) and a director of Aerpio at all times during the relevant time period.

        11.      Defendant Steven Prelack (“Prelack”) is and has been Chairman of the Board of

Aerpio at all times during the relevant time period.

        12.      Defendant Anupam Dalal (“Dalal”) is and has been an Aerpio director at all times

during the relevant time period.

        13.      Defendant Caley Castelein (“Castelein”) is and has been a Aerpio director at all

times during the relevant time period.

        14.      Defendant Cheryl Cohen (“Cohen”) is and has been a Aerpio director at all times

during the relevant time period.




                                                   3
          Case 1:21-cv-06456-JPC Document 1 Filed 07/29/21 Page 4 of 14




       15.     Defendant Pravin Dugel (“Dugel”) is and has been a Aerpio director at all times

during the relevant time period.

       16.     Defendants Gardner, Prelack, Dalal, Castelein, Cohen, and Dugel are collectively

referred to herein as the “Individual Defendants.”

       17.     The Individual Defendants, along with Defendant Aerpio, are collectively referred

to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                   Background of the Companies

       18.     Aerpio is a biopharmaceutical company focused on developing compounds that

activate Tie2 for indications in which Aerpio believes that activation of Tie2 may have

therapeutic potential. In January 2021, Aerpio announced that it had initiated a process to explore

and review a range of strategic alternatives focused on maximizing stockholder value from

Aerpio’s clinical assets and cash resources.

                     The Company Announces the Proposed Transaction

       19.     On May 17, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       CINCINNATI and PACIFIC PALISADES, Calif., May 17, 2021 (GLOBE
       NEWSWIRE) -- Aerpio Pharmaceuticals, Inc. (“Aerpio”) (Nasdaq: ARPO), a
       biopharmaceutical company focused on developing compounds that activate
       Tie2, and Aadi Bioscience, Inc. (“Aadi”), a privately-held biopharmaceutical
       company focusing on precision therapies for genetically-defined cancers with
       alterations in mTOR pathway genes, announced their entry into a definitive
       merger agreement. Following the proposed merger, Aerpio will change its name
       to “Aadi Bioscience, Inc.” and the combined public company will focus on
       advancing Aadi’s lead product candidate, FYARROTM (sirolimus albumin-bound
       nanoparticles for injectable suspension; nab-sirolimus; ABI-009).

       In support of the merger, Aerpio has entered into subscription agreements to raise
       $155 million in a Private Investment in Public Equity (PIPE) financing led by



                                                 4
  Case 1:21-cv-06456-JPC Document 1 Filed 07/29/21 Page 5 of 14




Acuta Capital Partners and KVP Capital and including Avoro Capital Advisors;
Avoro Ventures; Venrock Healthcare Capital Partners; BVF Partners, L.P.; Vivo
Capital; Alta Bioequities, L.P.; Rock Springs Capital; RTW Investments, LP;
Acorn Bioventures; and Serrado Capital LLC as well as other undisclosed
institutional investors.

The PIPE financing is expected to be consummated concurrently with the closing
of the merger. Proceeds from the PIPE financing are intended to be used for
commercialization of FYARRO in advanced malignant PEComa and a planned
tumor-agnostic registrational trial in solid tumors harboring inactivating
alterations in the mTOR pathway genes TSC1 and TSC2 expected to be initiated
by the end of 2021. Aadi’s first indication, advanced malignant PEComa, is an
ultra-rare sarcoma enriched in TSC1 and TSC2 alterations. Aadi has received
Orphan designation, Fast Track designation and Breakthrough Therapy
designation from the FDA for FYARRO for the treatment of patients with
advanced malignant PEComa. Together with the cash expected from both
companies at closing, the net proceeds of the PIPE financing are expected to fund
the company into 2024, enabling potential approval and commercial launch in
PEComa as well as completion of a registrational trial in tumors harboring TSC1
or TSC2 inactivating alterations.


                                *      *       *

About the Proposed Transaction

Under the terms of the merger agreement, shareholders of Aadi will receive
shares of newly issued Aerpio common stock. On a pro forma basis, shareholders
of Aadi will own approximately 66.8% and shareholders of Aerpio will own
approximately 33.2% of the combined company upon the closing of the merger,
prior to the additional PIPE financing transaction. Following the closing of the
concurrent PIPE financing, Aerpio shareholders will own approximately 14.7% of
the combined company. The actual allocation is subject to adjustment based on
Aerpio’s cash balance at the time of closing.

The terms of the merger agreement contemplate that a non-transferable contingent
value right (a “CVR”) will be distributed to Aerpio shareholders as of
immediately prior to the effective time of the merger, entitling CVR holders to
receive net proceeds received by Aerpio, if any, associated with Aerpio’s legacy
assets. The terms and conditions of the CVRs will be pursuant to a CVR
Agreement Aerpio will enter into prior to the closing of the merger (the “CVR
Agreement”).

The merger agreement has been approved by the boards of directors of both
companies. The transaction is expected to close in the third quarter of 2021,
subject to approval by Aerpio’s shareholders, the completion of the PIPE



                                       5
         Case 1:21-cv-06456-JPC Document 1 Filed 07/29/21 Page 6 of 14




       financing, and customary closing conditions. The PIPE financing is expected to
       close concurrently with, and is conditioned upon, the closing of the merger.

       Additional information about the transaction will be provided in a Current Report
       on Form 8-K that will be filed by Aerpio with the Securities and Exchange
       Commission (“SEC”) and will be available at www.sec.gov.

       Ladenburg Thalmann & Co. Inc. is acting as financial advisor to Aerpio for the
       transaction and Goodwin Procter LLP is serving as its legal counsel. Perella
       Weinberg Partners LP and Piper Sandler & Co. are acting as financial advisors to
       Aadi for the transaction and Wilson Sonsini Goodrich & Rosati, P.C. is serving as
       legal counsel to Aadi. Jefferies LLC; Cowen and Company, LLC; and Piper
       Sandler & Co. are acting as placement agents for the PIPE financing.

                       FALSE AND MISLEADING STATEMENTS
               AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       20.     On July 8, 2021, the Company authorized the filing of the Proxy Statement with

the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor of

the Proposed Transaction.

       21.     Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       22.     The Proxy Statement indicates that in connection with Ladenburg Thalmann &

Co. Inc.’s (“Ladenburg”) fairness opinion, Ladenburg, “Reviewed and analyzed certain internal

financial analyses, projections as to cost and expenses, reports, preliminary internal market




                                                6
           Case 1:21-cv-06456-JPC Document 1 Filed 07/29/21 Page 7 of 14




opportunity assumptions and other information concerning Aadi prepared by the management of

Aerpio and its advisors and utilized per instruction of Aerpio.”

       23.       However, the Proxy Statement fails to disclose the Company’s financial

projections.

       24.       Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.     Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                       Material False and Misleading Statements or Material
               Misrepresentations or Omissions Regarding Ladenburg’s Financial Opinion

       25.       The Proxy Statement contains the financial analyses and opinion of Ladenburg

concerning the Proposed Transaction, but fails to provide material information concerning such.

       26.       With respect to Ladenburg’s Discounted Cash Flow Analysis for Aadi, the Proxy

Statement also fails to disclose: (i) the inputs and adjustments made by Aerpio in determining the

assumed 28.0% corporate tax rate for purposes of calculating Aadi’s unlevered free cash flow;

(ii) the inputs and assumptions underlying Ladenburg’s use of the discount rate range of 12.9%

to 16.9% (iii) the weighted average cost of capital of the selected publicly traded companies; and

(iv) the inputs and assumptions underlying Ladenburg’s assumption that Aadi will have no

terminal value after 2035.

       27.       When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with



                                                  7
          Case 1:21-cv-06456-JPC Document 1 Filed 07/29/21 Page 8 of 14




a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

                     Material False and Misleading Statements or Material
          Misrepresentations or Omissions Regarding the Background of the Transaction

        28.     The Proxy Statement omits material information concerning the process

conducted by the Company and the events leading up to the Proposed Transaction.

        29.     Specifically, the Proxy Statement fails to disclose Adequate reasoning as to why

the Board agreed to a transaction in which the public stockholders of the Company, including

Plaintiff, would receive nothing other than to have their shares diluted in value.

        30.     The Proxy Statement fails to provide adequate information regarding the

engagement of a Second Financial Advisor, or any other not specifically named financial

advisor(s), including information regarding: (i) what the specific role of the Second Financial

Advisor, or any other not specifically named financial advisor(s), was in the sales process; (ii)

the analyses performed by the Second Financial Advisor, or any other not specifically named

financial advisor(s), in connection with the Proposed Transaction; (iii) how much compensation

the Second Financial Advisor, or any other not specifically named financial advisor(s), was

entitled to or has already received in compensation for its services throughout the sales process;

(iv) the amount of compensation owed to Second Financial Advisor, or any other not specifically

named financial advisor(s), contingent upon the consummation for the Proposed Transaction; (v)

whether the Second Financial Advisor, or any other not specifically named financial advisor(s),

has performed past services for any parties to the Merger Agreement or their affiliates, including

the timing and nature of such services, and the amount of compensation received by each

financial advisor for providing such services; and (vi) why the engagement of additional advisors



                                                 8
            Case 1:21-cv-06456-JPC Document 1 Filed 07/29/21 Page 9 of 14




was necessary given that Ladenburg was already engaged and provided a fairness opinion.

          31.   The Proxy Statement fails to provide sufficient information regarding the

existence or nature of any non-disclosure agreement entered into between Aerpio and any

potentially interested third party, including Aadi, as part of the sales process, and if the terms of

any such agreements differed from one another.

          32.   The Proxy Statement fails to provide communications regarding post-transaction

employment during the negotiation of the underlying transaction must be disclosed to

stockholders.

          33.   Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                              COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          34.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          35.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).



                                                     9
         Case 1:21-cv-06456-JPC Document 1 Filed 07/29/21 Page 10 of 14




       36.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       37.     Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

       38.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       39.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       40.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections




                                                10
           Case 1:21-cv-06456-JPC Document 1 Filed 07/29/21 Page 11 of 14




of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

          41.   The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

          42.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          43.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          44.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.   The Individual Defendants acted as controlling persons of Aerpio within the



                                                  11
         Case 1:21-cv-06456-JPC Document 1 Filed 07/29/21 Page 12 of 14




meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Aerpio, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       46.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       47.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       48.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.




                                                 12
         Case 1:21-cv-06456-JPC Document 1 Filed 07/29/21 Page 13 of 14




       49.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       50.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       51.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.




                                                13
        Case 1:21-cv-06456-JPC Document 1 Filed 07/29/21 Page 14 of 14




                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: July 29, 2021                                           Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway,
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                  14
